t c summary opinion united_states tax_court daniel charles mcdermott petitioner v commissioner of internal revenue respondent docket no 19830-04s filed date daniel charles mcdermott pro_se michael w lloyd for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent's filing of a notice_of_federal_tax_lien for his and tax_liabilities the issue for decision is whether respondent abused his discretion by filing the notice_of_federal_tax_lien as a method of collecting petitioner’s tax_liabilities background the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in colorado petitioner failed to file tax returns for any of the years through petitioner’s federal_income_tax returns were examined by respondent beginning in february of as part of the audit petitioner appeared at the office of the internal_revenue_service irs respondent proposed a determination that petitioner despite earning substantial income failed to file federal_income_tax returns for all the years under examination when asked petitioner admitted to not filing tax returns but objected to the proposed deficiency asserting that respondent’s proposed action was unconstitutional petitioner advised the examining agent of his then current address stating that he was staying with friends a statutory_notice_of_deficiency was mailed by certified mail and a duplicate notice was sent by regular mail to petitioner the duplicate notice was returned with the envelope marked insufficient address the certified mailing of the notice_of_deficiency was not returned discussion sec_6320 entitles a taxpayer to notice of his right to request a hearing with the irs office of appeals after a notice of lien is filed by the commissioner in furtherance of the collection of unpaid federal taxes the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute 1the record does not reveal why or to what address the duplicate notice_of_deficiency was sent but respondent represents in his trial memorandum that the duplicate notice was sent to an alternate address thought to be an additional address of petitioner such tax_liability sec_6330 where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 challenge to appropriateness of collection reviewed for abuse_of_discretion in order for petitioner to prevail under the abuse_of_discretion standard it is not enough for the court to conclude that the court would not have authorized collection the court must conclude that in authorizing collection the appeals officer has exercised discretion arbitrarily capriciously or without sound basis in fact 101_tc_412 accord 91_tc_1079 the sum total of petitioner’s evidence is his testimony at trial that well my case is simply that i don’t owe the irs money the court finds petitioner’s evidence to be insufficient to cast doubt on either the validity and amount of the underlying tax_liability or the appropriateness of the collection action the court finds that respondent did not abuse his discretion in issuing his determination in this case reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
